Case 1:15-cr-00379-PKC Document 335 Filed 05/18/21 Page 1 of 2

HOWARD LEADER

ATTORNEY AT LAW

800 THIRD AVENUE

SUITE 2501

NEW YORK, NEW YORK 10022

TELEPHONE (646) 533-7696

FACSIMILE (646) 590-9676

E-MAIL HOWARD.LEADER@PROTONMAIL.COM

 

FILED VIA ECF

Hon. P. Kevin Castel

United States District Judge
United States Courthouse
Southern District of New York
500 Pearl Street

New York, New York 10007

May 18, 2021

United States v. Mauricio HERNANDEZ-PINEDA
15 Cr. 379 (PKC)

Dear Judge Castel:

As counsel of record for Mr. Hernandez-Pineda in this matter, | am writing to
request an adjournment of the next conference in this matter, currently scheduled for
June 8, 2021. The government is not opposed. The reason for my request is owing,
primarily, to a scheduling conflict which now requires me to appear in another District on
the same date.

By way of explanation, | am counsel to a defendant in an unrelated matter
currently pending In the District of Puerto Rico, docketed as 17 Cr. 622 (FAB). That
matter has had just over 100 defendants. My clients is one of some twenty-six (26)
defendants who have yet to file a Motion for Change of Plea, although plea discussions
are ongoing. This past week, the presiding judge, Judge Besosa, has ordered the
attorneys representing the similarly-situated defendants, myself included, to appear in-
person before him in Puerto Rico on the same day as | am currently scheduled to
appear before this Court.

Given the number of attorneys involved in the Puerto Rico matter, requesting
another date there appears to be out of the question. Accordingly, | am reluctantly
making that request here. Ordinarily, | would ask the Court to adjourn the conference
here for a relatively brief period, but, having conferred with counsel for the government,
we would respectfully suggest adjourning for sixty (60) days for the following reasons.

 
Case 1:15-cr-00379-PKC Document 335 Filed 05/18/21 Page 2 of 2

First, discovery review is ongoing but at an early stage. Since we last appeared
before the Court on April 7, 2021, Mr. Hernandez-Pineda received a copy of the
discovery so far produced last week. The delay in getting this to him is due to the
technical difficulties in duplicating the approximately 1TB of data in a format that was
both manageable for Mr. Hernandez-Pineda and acceptable to the institution where he
is now housed. This was further compounded by his being transferred from one facility
to another.

Accordingly, Mr. Hernandez-Pineda and | are only now in a position to begin the
process of reviewing the discovery together, and | can already advise the Court that
there are documents which will require translation into Spanish. This will all necessitate
additional time, as the discovery is very voluminous.

Second, the Court should be advised that the parties have also been engaged in
discussions regarding a possible plea that would obviate the need for trial. In that
regard, we also received last week from the government a proposed plea agreement,
which must also be translated for Mr. Hernandez-Pineda.

For these reasons, we ask that the conference in this matter, currently
scheduled for June 8, 2021, be adjourned for sixty (60) days. The government does not
object to this request and we would have no objection to an exclusion under the Speedy
Trial clock in these circumstances.

Respectfully submitted,

HOWARD LEADER

cc: Jason A. Richman, Esq.
Elinor Tarlow, Esq.
Jacob H. Gutwillig, Esq. (VIA ECF)

 
